Wilson, J. This was assumpsit brought by the plaintiff in error, Eliza Jane Masters, as administratrix of the estate of Thomas Masters, deceased, against the defendant in error, William Masters, upon a promissory note executed by the latter to Tho.mas Masters in his life-time. The declaration is in the usual form, and concludes, “ to the damage of the plaintiff as administratrix, as aforesaid, of fifteen hundred dollars,” etc. There was a jury trial resulting in a verdict for the defendant. The plaintiff’s motion for a new trial having been overruled, the court rendered judgment against her in her individual capacity, for the costs of suit, and she appealed to .this court. Various errors are assigned, calling in question the rulings of the court in admitting certain evidence, overruling the plaintiff’s motion for a new trial, etc. As there is no bill of exceptions in the record, we have no means of knowing whether the court ruled correctly or otherwise on the points complained of. But the rendering of a personal judgment against the plain till", which is also assigned as error, was improper. Having sued as administratrix, and not appearing in the record to show that she had made herself personally liable to pay costs, the judgment should have been against her in her represéntative character. This error necessitates a reversal of the judgment of the court below, but as the error relates merely to the form of the judgment, it will, in accordance with the settled practice in such cases, be corrected and the proper judgment rendered here: Church et al. v. Jewett et al. 1 Scam. 55; Peck v. Stephenson et al. 5 Gil. 127; Welch v. Wallace, 3 Gil. 490. The judgment is reversed and judgment rendered in this court against the plaintiff below for costs, to be paid in due course of administration.